        Case 1:20-cv-11449-DJC Document 29 Filed 12/08/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                       )
SIMON CHAN,                            )
            Plaintiff,                 )
                                       )
v.                                     )   Civil Action No. 1:20-cv-11449-DJC
                                       )
CHARLIE BAKER, Governor of the         )
Commonwealth of Massachusetts, et al., )
            Defendants.                )
____________________________________)

NOTICE OF APPEARANCE ON BEHALF OF DEFENDANT BRIAN SHORTSLEEVE

      I hereby appear on behalf of Defendant Brian Shortsleeve.


                                                             /s/ William T. Harrington
                                                             William T. Harrington
                                                             Harrington & Rice, P.C.
                                                             738 Main Street
                                                             Hingham, MA 02043
                                                             (781) 385-7230
                                                             wharringtonlaw@gmail.com
                                                             BBO No 564445
Dated: December 8, 2020


                                         CERTIFICATE OF SERVICE

               I hereby certify that, on December 8, 2020, this document filed through the ECF system
      will be sent electronically to the registered participants as identified on the Notice of Electronic
      Filing (NEF) and a paper copy will be sent by first-class mail and email to the plaintiff on
      December 8, 2020 to the following:

                        Simon Chan
                        1203 Symmes Circle
                        Arlington, MA 02474
                        simonchantranslate@gmail.com

                                                             /s/ William T. Harrington
